04/03/2020


           THE SUPREME COURT OF THE STATE OF MONTANA

                          Nos. DA 19-0665 and 19-0669

IN THE MATTER OF
      B.F.;


IN THE MATTER OF
      A.F.


                      Youths in Need of Care.

                                    ORDER

      Upon consideration of the State’s Motion to Consolidate, and good cause

appearing therefor,

      IT IS HEREBY ORDERED that Appellee’s Motion is GRANTED and Cause

Nos. DA 19-0665 (In re B.F.) and DA 19-0669 (In re A.F.) are hereby

consolidated under Cause No. DA 19-0669.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                            April 3 2020